                 Case 5:20-cv-00287-JD Document 7 Filed 04/14/20 Page 1 of 1
                        IP iV,
                           UJC^ff^-n OiSfot^ (?^ Ofc'^^ln

                                                                           FIL
                                                                            /^PR 1 4 20Z0
                                                                    CARMELITA Recl5^ SHii^iN, CLERK
               \(?v\                                               U S DIST. COURTyVeSTERN DIST. OKLA.
                                                                   PY         t 'r^           QgPUTY
           P

                                                                  6H/


5h).4^ ^




                       I .7 f for ^11""^'"' "?
